SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-9595 telecopier (561) 362-9612 jim@swblaw.net October 9, 2009 'CORRESP' Mail Stop United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Attention: H. Christopher Owings, Assistant Director Ramin M. Olson, Staff Attorney Bill Thompson, Accounting Branch Chief Ta Tanisha Meadows, Staff Accountant Re: China Logistics Group, Inc. (the "Company") Amendment No. 2 to the Registration Statement on Form S-1 File No. 333-151783 Form 10-K for the fiscal year ended December 31, 2008 Filed May 18, 2009 Form 10-Q for the quarterly period ended March 31, 2009 Filed May 20, 2009 Form 8-K/A filed January 20, 2009 File No. 0-31497 Ladies and Gentlemen: The Company is in receipt of the staff’s letter of comment dated July 23, 2009.The Company has filed the following documents in response to the staff’s comments: • Amendment No. 3 to the Registration Statement on Form S-1; • Form 10-K/A (Amendment No. 1) for the year ended December 31, 2008 • Form 10-Q/A (Amendment No. 1) for the quarter ended March 31, 2009 • Form 8-K/A (Amendment No. 1) filed January 20, 2009 • Form 8-K filed August 27, 2009 • Form 8-K/A (Amendment No. 1) filedSeptember 9, 2009 • Form 8-K/A (Amendment No. 2) filed September 29, Following are the Company’s responses to the staff’s comments contained in its letter dated July 23, 2009.Under separate cover the Company will provide Mr. Olson with a courtesy copy of the foregoing documents, marked to show changes and keyed to the staff’s comments. Amendment No. 2 to Registration Statement on Form S-1 Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 18 Results of Operations, page 19 Other Key Indicators, page 20 1. Please tell us how you computed total operating expenses (income) as a percentage of gross profit. - 1 - RESPONSE:In conjunction with the Company’s response to comment 11 below, Amendment No. 3 has been updated to include updated financial information; in accordance therewith the calculation of “total operating expense (income) as a percentage of gross profit” has been updated.Please see page 21.This percentage was derived by dividing the total operating expenses by gross profit for the period. Liquidity and Capital Resources, page 22 2. Please disclose the course of action that you have taken or propose to take to resolve the potential liquidity deficiency described in the last paragraph on page 22. RESPONSE:The Company has added the additional requested disclosure; please see page 24 of Amendment No. 3. 3. We reviewed your response to comment 12 in our letter dated February 27, 2009 and the revisions to your disclosure.We note that the decline in the net cash provided by financing activities in the first quarter of 2009 was attributable to a reduction in proceeds from convertible related party notes offset by changes in related party advances.Please clarify your discussion and analysis as appropriate. RESPONSE:Amendment No. 3 contains the requested clarifying disclosure.Please see page 4. Please include a discussion of the causes for significant changes in the components of current assets and liabilities reflected in the table on page 24. RESPONSE:In conjunction with the Company’s response to comment 11 below, Amendment No. 3 has been updated to include updated financial information.Included in this revised disclosure is a clarification as to the discussion regarding the reason for the period to period changes.Please see page Critical Accounting Policies, page 25 5. We reviewed your response to comment 22 in our letter dated February 27, 2009 and the revisions to your disclosure.Please tell us whether credits to bad debt expense represent recoveries of amounts previously written off or adjustments to the allowance for bad debts resulting from your estimate of uncollectable accounts.Please also tell us how you apply the reserve method of accounting and the circumstances that led to the recovery or change in estimate.In addition, we note that your evaluation of the collectability of accounts receivable did not result in a recovery (or credit to bad debt expense) for each period.Please revise as appropriate. RESPONSE:The Company has expanded its disclosureunder Total operating expenseson page22 of Amendment No. 3 to better describe the nature of the recovery of bad debt recognized in the first quarter 2008 as follows: The recovery of bad debt recognized in the first quarter 2008 reflected an adjustment in the Company’s estimate of bad debt expense reflected in the allowance account. This credit did not stem from the recovery of a previously written-off account or accounts.It had been our policy to reserve for bad debt expense based principally on the age ofour receivables.
